Exhibit 10.7 Letter of Intent Raptor Fabrication & Equipment 7064 Sampey Rd Groveland, FL 34736 Attention:Tom Gleason, Dwayne Dundore October 29, 2010 Dear, Mr. Gleason, Mr. Dundore: When countersigned by each of the parties, the following will constitute our letter of intent, outlining the general terms with respect to funding by Eco Ventures Group, Inc, (“EVG”) 4577 Nob Hill Road, Suite 201, Sunrise, Florida 33351 for Raptor Fabrication & Equipment 7064 Sampey Road, Groveland, FL 34736. 1. Funding: Upon execution of this Letter of Intent & Proposal Order Form, Eco Ventures Group, Inc. agrees to provide certain funding for its participation in a Joint Venture with Raptor Fabrication & Equipment in a 2000 ton per year platinum group metals recovery plant located in Groveland, FL. The initial cost of this project is $1,300,000.00. The timing for this payment for the project will be paid out as follows: $400,000.00 on or before 1/31/2011 to start processing about 3-4 tons per day, the next $900,000.00 on or before 12/30/2011 will take the plant to the 2000 tons per year. Both parties agree to work and meet these targets on a best efforts basis. 2. Definitive Agreement The parties will diligently and in good faith negotiate a definitive Agreement (the "Definitive Agreement") incorporating the principal terms of the contemplated transaction as set forth herein and, in addition, such other terms and provisions of a more detailed nature as the parties may agree upon. 3. Confidentiality.As a result of this Letter of Intent each of Raptor and Funder may become acquainted with confidential information belonging to the other, including the names and contact information of suppliers, vendors, customers, banks, venture capital providers and financiers. Raptor and Funder hereby acknowledge the desire and right of each other to preserve the secrecy of all confidential information. Raptor and Funder agree to prevent the unauthorized disclosure of the confidential information to or use by another person, firm or company. 1 4. Applicable Law.This Letter of Intent shall be governed and interpreted in accordance with the laws of the State of Florida, United States and the parties consent to the exclusive jurisdiction and venue in the state and federal courts sitting in Groveland, the State of Florida, and United States.In any action or suit to enforce any right or remedy under this Letter Agreement or to interpret any provision of this Letter Agreement, the prevailing party shall be entitled to recover its costs, including reasonable attorneys' fees. 5. Cost and Expenses Except as otherwise specifically set forth herein, each party will bear its own attorneys, brokers, agents, and finders employed by, such party.The parties will indemnify each other against any claims, costs, losses, expenses or liabilities arising from any claim for commissions, finder's fees or other compensation in connection with the contemplated transaction which may be asserted by any person based on any agreement or arrangement for payment by the other party. 7.Execution in Counterpart The parties may execute this Letter of Intent in two or more counterparts, each of which is deemed to be an original and all of which will constitute one agreement, effective as of the date given above. If the foregoing accurately sets forth your understanding in this regard, please date, sign and return the enclosed copy of the Letter of Intent to the undersigned. Yours very truly, EcoVentures Group, Inc. By:/s/Ken Acknowledged and Accepted this 29 day of October, 2010 Raptor Fabrication & Equipment By:/s/ Tom Gleason Tom Gleason, President By: Dwayne Dundore, Chairman and Chief Technology Officer 2
